Henry P. Karch brought an action in the court of common pleas against Louis and Lillie Steman, claiming that he had a verbal contract with them to procure a purchaser for real estate described in the petition, and that, in consideration of his advertising the property, and using his best efforts to sell the same, defendants agreed to pay him a commission of 4 per cent. of the selling price, should he obtain a purchaser therefor.
He claims that in May, 1921, he procured a purchaser for said real estate for the sum of $15,500. He asks judgment in the sum of $620, with interest at 6 per cent. from May 25, 1921.
Defendants denied the allegations of the petition.
At the trial the only evidence offered by Karch as to a contract was a written agreement entered *Page 481 
into with him on August 30, 1920, by Louis Steman. That contract provided:
"I, the undersigned, hereby agree to pay H.P. Karch a commission of 4 per cent. in case he procures a purchaser for property known as the Ravinia apartment building, located at the southwest corner of Ravine and Ada streets, Fairview Heights, at the price of $17,000, or at any price to which I may consent, provided it is sold within the year 1920."
Karch offered this contract in evidence, and stated that early in the year 1921 one of the Stemans asked him to resume his efforts to sell the property.
There was no evidence in the record to support the allegations of the petition that they agreed to pay him 4 per cent. commission in consideration of his advertising the property and using his best efforts to sell the same.
Defendants denied that they requested Karch to resume his efforts to sell the property.
In the absence of any evidence to support the allegations of the petition as to the contract that Karch claimed, and because of the uncertainty of the evidence on the question of establishing a contract not pleaded, our conclusion is that the verdict is manifestly against the weight of the evidence.
The judgment will be reversed, and the cause remanded for a new trial.
Judgment reversed and cause remanded.
BUCHWALTER, P.J., and HAMILTON, J., concur. *Page 482